               Case 4:19-cv-01843-KAW Document 41 Filed 12/20/19 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ELLEN LONDON (CABN 325580)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7288
 6        FAX: (415) 436-7169
          ellen.london@usdoj.gov
 7
   Attorneys for Federal Defendant
 8

 9                                   UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                          OAKLAND DIVISION

12

13   THE CENTER FOR INVESTIGATIVE                   ) No. 19 Civ. 01843 (KAW)
     REPORTING and WILL EVANS,                      )
14                                                  ) STIPULATION AND [PROPOSED] ORDER
             Plaintiffs,                            )
15                                                  )
        v.                                          )
16                                                  )
     UNITED STATES DEPARTMENT OF                    )
17   LABOR,                                         )
                                                    )
18           Defendant.                             )
                                                    )
19

20           WHEREAS, the Court denied the Government’s motion for summary judgment and granted
21 Plaintiffs’ motion for summary judgment on December 10, 2019, and directed the Government to

22 release the EEO-1 reports at issue within 30 days of its order (ECF No. 39);

23           WHEREAS, the Government’s deadline to file an appeal is sixty days from the date of the
24 Court’s Judgment, or February 10, 2020 (as February 8, 2020 falls on a Saturday). See 28 U.S.C.

25 § 2107(b); Fed. R. App. P. 4(a)(1)(B);

26           WHEREAS, the decision to appeal rests with the Solicitor General of the United States, who
27 needs time to consider the issue. See 28 C.F.R. § 0.20(b); and

28           WHEREAS, defendant United States Department of Labor (“DOL”) has requested an extension

     STIPULATION AND [PROPOSED] ORDER                                     1
     19 CV 01843 (KAW)
               Case 4:19-cv-01843-KAW Document 41 Filed 12/20/19 Page 2 of 2




 1 of the production deadline, in order to allow the Government to consider its appellate options, and

 2 Plaintiffs have agreed to DOL’s request;

 3            IT IS HEREBY STIPULATED, by the parties to the action, through their counsel of record that

 4 DOL’s deadline to release the records ordered in ECF No. 39 shall be extended to Monday, February 10,

 5 2020.

 6

 7 DATED: December 20, 2019                              Respectfully submitted,

 8                                                       DAVID L. ANDERSON
                                                         United States Attorney
 9
                                                                   /s/ Ellen London*
10                                                       ELLEN LONDON
                                                         Assistant United States Attorney
11
                                                         Attorneys for Federal Defendant
12

13 DATED: December 20, 2019                              THE CENTER FOR INVESTIGATIVE
                                                         REPORTING
14
                                                              /s/ D. Victoria Baranetsky
15                                                       D. VICTORIA BARANETSKY
16                                                       Attorneys for Plaintiffs
17
   *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
18 that counsel for Plaintiff has concurred in the filing of this document.

19
                                             [PROPOSED] ORDER
20

21
              Pursuant to Stipulation, IT IS SO ORDERED.
22

23
     Dated:
24

25

26                                        THE HONORABLE KANDIS A. WESTMORE
27

28

     STIPULATION AND [PROPOSED] ORDER                                      2
     19 CV 01843 (KAW)
